Citation Nr: 1241270	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-23 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hand disorder manifested by numbness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to February 1948 and from June 1955 to February 1985.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the VA Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned at a June 2011 hearing.  The case was remanded for additional development in January 2012. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2012 remand, the Board noted that while a March 2010 examination found no evidence of peripheral neuropathy of the left upper extremity, prior treatment records from December 2008 and January 2009 showed diagnoses of cervical degenerative disc and joint disease with C6 or C7 radiculitis.  Further, a March 2010 record notes a diagnosis of bilateral carpal tunnel and ulnar tunnel syndrome.  

The Veteran is presently service connected for cervical spondylosis and residuals of a left ulnar fracture.  The remand instructed that the Veteran be afforded a VA neurology examination to determine whether he had any diagnosed disability manifested by left hand numbness, and, if so, whether the disorder was related to service or to a service connected disability.  

The Veteran was afforded a VA peripheral nerves examination in May 2012, at which time the examiner again found no evidence of neuropathy.  The examination did not, however, address whether there was some other disorder responsible for the claimed left arm and hand numbness, and if so, whether that disorder was related to service, to include cervical spondylosis and residuals of a left ulnar fracture.  Such an analysis is warranted under the decision of the United States Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, an addendum to the examination is necessary to address whether the Veteran has any left arm and/or hand disorder manifested by numbness which is related to his military service or to his service connected cervical spine or left ulnar disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Contact the examiner who performed the May 2012 examination of the Veteran, or if she is unavailable a similarly situated examiner, and request that she provide an addendum addressing the following questions.  A new examination of the Veteran is not necessary unless the examiner determines that an examination is needed in order to answer the questions posed.

Does the Veteran have any form of cervical radiculopathy affecting the left upper extremity, left carpal tunnel syndrome, and/or left ulnar tunnel syndrome?  Does the appellant have any other diagnosable disorder that is manifested by left arm and hand numbness?  If so, for each diagnosed disorder indicate whether it is at least as likely as not that the disorder is caused or aggravated by service, or caused or aggravated by either cervical spondylosis or residuals of a left ulnar fracture?

If neither cervical radiculopathy affecting the left upper extremity, left carpal tunnel syndrome, nor left ulnar tunnel syndrome are diagnosed, please explain what evidence supports this conclusion in light of December 2008 and January 2009 examinations which diagnose C6-C7 radiculiitis, and a March 2010 treatment record which showed evidence of bilateral carpal tunnel and ulnar tunnel syndromes.  A complete rationale must be provided for any and all opinions offered.  

2.  The Veteran's claim should thereafter be readjudicated.  If the determination remains unfavorable, the appellant and his representative should be issued a supplemental statement of the case and afforded an appropriate opportunity to respond thereto.  

Thereafter, if necessary, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

